     Case: 1:19-cr-00277 Document #: 43 Filed: 04/06/20 Page 1 of 1 PageID #:134

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                 Eastern Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                        Case No.: 1:19−cr−00277
                                                          Honorable Edmond E. Chang
Concepcion Malinek
                                         Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, April 6, 2020:


        MINUTE entry before the Honorable Edmond E. Chang as to Concepcion
Malinek: In light of Defendant's in−custody status, the Court hopes to maintain the
06/22/2020 trial date. So for now the pretrial−filing deadlines, R. 39, remain in place. In
light of the public−health concerns, the Court of course will consider any extension
motion on any deadline. The status hearing of 04/27/2020 is reset to 05/13/2020 at 10:30
a.m., Defendant ordered to appear and be transported by U.S. Marshals Service. Mailed
notice (mw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
